Citation Nr: 1425281	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  10-03 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for a surgical scar of the anterior neck.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.

3.  Entitlement to an initial compensable rating for residuals of a nasal fracture.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to January 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In this rating decision, the RO granted service connection for bilateral hearing loss and nose fracture and assigned each a noncompensable rating.  

In February 2012, the Veteran appeared and testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of the hearing is associated with the Veteran's claims file.  At that time, he also submitted a waiver form for new evidence received by the Board.  38 C.F.R. § 20.1304(c).

In addition to a paper claims file, the Veteran also has an electronic file in Virtual VA and/or VBMS.  The Board has reviewed both the paper and electronic records in rendering this decision.  

The issue of entitlement to an increased rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On February 10, 2012, prior to the promulgation of a decision in the appeal, the Veteran testified that he wished to withdraw his increased rating claim for surgical scar of the anterior neck.  

2.  Throughout the appeal period, the Veteran's service-connected nose fracture has been manifested by complete obstruction of the left nasal passage.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal as to the claim of entitlement to a disability rating in excess of 10 percent for surgical scar of the anterior neck have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The criteria for a 10 percent rating for a nasal fracture have been met.  38 U.S.C.A. §§ 1155; 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6502 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204. 

During the Veteran's February 2012 Travel Board Hearing, he indicated that he wished to withdraw the appeal as to the denial of the increased rating claim for his surgical scar of the neck. 

The Board finds that this testimony clearly articulated the Veteran's intent to withdraw this claim from appellate status and was received prior to the Board's issuance of a final decision.  Consequently, the Board finds that there remains no allegation of error of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review it and it is dismissed.

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Although the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). 

In this case, the Veteran has received notification compliant with 38 C.F.R. 3.159(b) and Dingess/Hartman in regard to the claim adjudicated in this decision.  Indeed, the May 2007 letter has been furnished to the Veteran, before the rating decision addressing this claim.  The claim was most recently readjudicated in a Supplemental Statement of the Case issued in May 2011.  In summary, there are no errors of notification warranting additional development and corrective action. 

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the RO obtained relevant treatment records.  The Veteran has not indicated that there are any outstanding treatment records related to his nasal obstruction.   

The Veteran was also afforded a fully comprehensive VA examination in September 2009.  Although the Veteran has since asserted worsening of this nasal obstruction, of record are current private treatment records directly addressing his nasal symptoms and they are sufficient to rate the disability on appeal.  Thus, a remand for a VA examination on this claim is not "necessary."  38 C.F.R. § 3.159(c)(4); VAOPGCPREC 11-95 (April 7, 1995).  Additionally, the Board is granting the Veteran the maximum schedular rating for a nasal obstruction, and as such, he will not be prejudiced by not undergoing another VA examination.  As noted below, there is nothing in his contentions to suggest that further development in light of 38 C.F.R. § 3.321(b)(1) would be anything but futile.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Increased Rating Claim

The Veteran contends that his residuals of a nose fracture warrant a compensable rating. 

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The Veteran has been assigned a noncompensable rating under Diagnostic Code 6502.  Diagnostic Code 6502 provides a 10 percent evaluation for traumatic deviation of the nasal septum with 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  38 C.F.R. § 4.97, Diagnostic Code 6502.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

By way of background, the Veteran was awarded service connection for residuals of a nasal fracture in a September 2007 rating decision.  He was assigned a noncompensable rating, effective February 1, 2007 (first day of the month following his retirement from service).  He appealed the initial rating assigned.  The RO indicated that the service treatment records did not show any additional complaints or treatment for his nose fracture following the injury in the mid-1990s.  It does not appear that the Veteran's nose was examined during his June 2007 VA general medical examination.  

During the Veteran's September 2009 VA examination, he reported experiencing chronic problems breathing through his nose.  He denied treatment and any additional symptoms of his broken nose.  Physical examination revealed bilateral nasal polyps and septal deviation on the left.  There was 0 percent nasal obstruction on the right and 50 percent obstruction on the left.  X-rays of the nasal bones revealed no evidence of fracture, no air-fluid levels can be seen, no mucosal thickening, or bony injuries seen.   

The Veteran submitted private treatment records showing that as early as 2006 he was noted to have a "markedly asymmetrical nasal vestibule with nearly complete obstruction in the left external nasal valve."  A 2008 record notes "complete obstruction of the left nasal vestibule from very severe caudal deflection.  Right side of nose with severe concavity."  In a 2012 treatment note, the treating professional indicated that the Veteran had a "deviation of the left septum which completely obstructs his left nostril."  The treating professional indicated that the Veteran would benefit from an open septoplasty to clear the obstruction.  

Upon careful review of the evidence of record, the Board finds that the treatment records support finding that the Veteran's nose fracture results in complete obstruction on his left side.  Additionally, photos taken in conjunction with the 2009 VA examination visibly show a deviated septum with nearly complete obstruction of the left side.  As such, a 10 percent rating under Diagnostic Code 6502 is clearly warranted.  This is the maximum schedular rating available under this Diagnostic Code.  

The Board also has considered whether the Veteran would be entitled to a higher rating under any other Diagnostic Codes.  However, the evidence of record does not show sinusitis, laryngitis, laryngectomy, pharynx injuries, or granulomatosis at any time during the pendency of the appeal.  38 C.F.R. § 4.71a, Diagnostic Codes 6504-24 (2013).  Accordingly, a compensable evaluation is not warranted under alternate Diagnostic Codes.

As shown above, and as required by Schafrath, 1 Vet. App. at 594, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  In this case, the Board finds that a 10 percent rating, but no higher, is warranted for his nasal obstruction due to a nose fracture.  Finally, the Board finds that additional staged ratings are inapplicable here.  See Hart, 21 Vet. App. at 505.

Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected nose fracture residuals is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's nasal obstruction with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology with respect to the symptoms he experiences.  Specifically, the Veteran primarily reports difficulty breathing and obstructed nasal passages.  The current 10 percent rating under Diagnostic Code 6502 is specific for such symptomatology.  Thus, the Veteran's current schedular rating is adequate to fully compensate him for his nasal obstruction on appeal.  There has been absolutely no contention from the Veteran to suggest the contrary.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board has considered whether this appeal raises a claim of entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation).  The Board notes that during his hearing the Veteran testified that he is currently employed.  He asserted that his nasal obstruction limits him a little bit, but he has not contended that he is unemployable solely due to his service-connected nose fracture.  Further, there is no suggestion, either from the Veteran or from the evidence itself, that the service-connected nose fracture has a profound effect on his ability to work.  Therefore, the Board finds that this appeal does not encompass a TDIU claim at this time.


ORDER

The appeal as to the claim of entitlement to an increase rating for scarring of the anterior neck is dismissed.

A 10 percent rating for residuals of a nasal fracture is granted, subject to the laws and regulations governing the payment of monetary benefits.
  


REMAND

The Board finds that further development is necessary regarding the Veteran's increased rating claim for bilateral hearing loss.  

During his hearing, the Veteran reported that his bilateral hearing loss has worsened since his last VA audiological examination in September 2009.  He also submitted copies of a February 2012 audiology examination and his puretone thresholds have increased since his last examination.  Speech discrimination testing (Maryland CNC) was performed at the February 2012 examination, but it is unclear as to what percentage of speech discrimination he has in each ear.  

Nevertheless, where a veteran asserts that a disability has worsened since his/her last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board finds that clearly the most recent VA examination is too remote and a new examination is warranted.   

As such, the Board finds that a remand would be helpful in order to obtain new VA examination to determine the current severity of the Veteran's bilateral hearing loss disability.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to ascertain the severity and manifestations of his service-connected bilateral hearing loss.  The claims folders, and any pertinent evidence in an electronic format, must be made available to and reviewed by the examiner, and any indicated studies should be performed.  The RO/AMC should ensure that the examiner provides all information required for rating purposes, as well as information about the functional effects of hearing loss on employment and everyday life.

If possible, the examiner is also asked to interpret the Maryland CNC speech discrimination scores from the February 2012 private audiological examination.  

The supporting rationale for all opinions expressed must be provided.

2.  The RO/AMC should also undertake any other development it determines to be warranted.

3.  Then, the RO/AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
A.C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


